
	

113 HR 4115 IH: Winter Roads Safety Act of 2014
U.S. House of Representatives
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4115
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2014
			Mr. Nolan (for himself, Mr. Duffy, Mr. Ribble, and Mr. Peterson) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to temporarily waive certain vehicle weight limits for
			 covered logging vehicles, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Winter Roads Safety Act of 2014.
		2.Temporary waiver
			(a)In generalDuring the period beginning on the date of enactment of this Act and ending on April 15, 2014, the
			 Secretary of Transportation shall waive, for a covered logging vehicle,
			 the application of any vehicle weight limit established under section 127
			 of title 23, United States Code.
			(b)Covered logging vehicle definedIn this section, the term covered logging vehicle means a vehicle that—
				(1)is transporting raw or unfinished forest products, including logs, pulpwood, biomass, or wood
			 chips;
				(2)has a gross vehicle weight of not more than 99,000 pounds;
				(3)has not less than 6 axles; and
				(4)is operating on a segment of—
					(A)Interstate Route 35 in Minnesota from mile marker 235.4 to mile marker 259.552;
					(B)Interstate Route 535 in Minnesota from mile marker 0 to mile marker 1.571;
					(C)Interstate Route 39 in Wisconsin from mile marker 175.8 to mile marker 189; or
					(D)Interstate Route 535 in Wisconsin from mile marker 0 to mile marker 1.19.
					
